Exhibit 10.1

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE MAC-GRAY CORPORATION
LONG TERM INCENTIVE PLAN

 

Name of Grantee:                                          

No. of Shares:                        (the “Restricted Shares”)

Purchase Price per Share:

Grant Date:                                 (the “Grant Date”)

Final Acceptance Date:                          

 

Pursuant to the Mac-Gray Corporation Long Term Incentive Plan, as amended
through the date hereof (the “Plan”), Mac-Gray Corporation (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above.
Upon acceptance of this Award, the Grantee shall have the right to receive the
number of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above upon the satisfaction of, and subject to, the vesting
provisions, restrictions and other conditions set forth herein and in the Plan.
Capitalized terms used herein but not defined shall have the meanings given to
such terms in the Plan.

 


1.             ACCEPTANCE OF AWARD. THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THIS AWARD UNLESS HE OR SHE SHALL HAVE ACCEPTED THIS AWARD PRIOR TO
THE CLOSE OF BUSINESS ON THE FINAL ACCEPTANCE DATE SPECIFIED ABOVE BY (I) MAKING
PAYMENT TO THE COMPANY BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE
TO THE COMMITTEE (AS DEFINED BELOW) OF THE PURCHASE PRICE PER SHARE, IF ANY,
TIMES THE NUMBER OF RESTRICTED SHARES COVERED BY THIS AWARD, AND (II) SIGNING
AND DELIVERING TO THE COMPANY A COPY OF THIS AWARD AGREEMENT. FOR PURPOSES OF
THIS AGREEMENT, “COMMITTEE” SHALL MEAN THOSE MEMBERS OF THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY WHO ARE “NON-EMPLOYEE
DIRECTORS” AS SUCH TERM IS DEFINED UNDER RULE 16B-3 PROMULGATED UNDER THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED.


 


2.             RESTRICTIONS AND CONDITIONS.


 


(A)           ANY BOOK ENTRIES FOR THE RESTRICTED SHARES COVERED BY THIS AWARD
SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, TO THE EFFECT THAT SUCH SHARES ARE SUBJECT TO THE RESTRICTIONS AS
SET FORTH HEREIN AND IN THE PLAN.


 


(B)           THE RIGHT TO RECEIVED SHARES OF STOCK HEREUNDER, AND THE
RESTRICTED SHARES COVERED BY THIS AWARD, MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE GRANTEE PRIOR TO
SATISFACTION OF THE VESTING PROVISIONS PURSUANT TO PARAGRAPH 3 BELOW.


 


(C)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON PRIOR TO THE
SATISFACTION OF THE VESTING CONDITIONS SET FORTH IN PARAGRAPH 3 BELOW, ANY
RESTRICTED SHARES THAT HAVE NOT VESTED AS OF SUCH DATE SHALL AUTOMATICALLY AND
WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL AND VOID, AND
NEITHER THE GRANTEE NOR ANY OF HIS SUCCESSORS, HEIRS, ASSIGNS, OR PERSONAL
REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR INTERESTS IN SUCH
UNVESTED RESTRICTED SHARES.


 

--------------------------------------------------------------------------------



 


3.             VESTING OF RESTRICTED SHARES. THE RESTRICTIONS AND CONDITIONS IN
PARAGRAPH 2 OF THIS AGREEMENT SHALL LAPSE ON UP TO ONE THIRD (1/3) OF THE
RESTRICTED SHARES FOLLOWING EACH OF THE COMPANY’S FISCAL YEARS ENDED DECEMBER
31, [         ], [         ]AND [         ] (EACH, A “FISCAL YEAR”) ON THE DATE
(THE “VESTING DATE”) ON WHICH THE COMMITTEE MAKES A DETERMINATION THAT THE
COMPANY HAS ACHIEVED THE PERFORMANCE MEASURE TARGET AMOUNT ESTABLISHED BY THE
COMMITTEE FOR SUCH FISCAL YEAR, PROVIDED THAT THE GRANTEE IS AN EMPLOYEE OF THE
COMPANY OR A SUBSIDIARY ON SUCH VESTING DATE. THE ACTUAL NUMBER OF RESTRICTED
SHARES THAT WILL VEST ON A PARTICULAR VESTING DATE WILL DEPEND ON THE PERCENTAGE
OF THE PERFORMANCE MEASURE TARGET THE COMPANY ACHIEVED FOR THE PREVIOUS FISCAL
YEAR BASED ON THE FOLLOWING PERCENTAGE THRESHOLDS:


 

If this % of the Performance Measure target amount
is achieved:

 

Grantee will earn this % of one third (1/3) of the
Restricted Shares on the Vesting Date:

 

Less than 90 %

 

0

%

 

90

%

 

50

%

 

91

%

 

55

%

 

92

%

 

60

%

 

93

%

 

65

%

 

94

%

 

70

%

 

95

%

 

75

%

 

96

%

 

80

%

 

97

%

 

85

%

 

98

%

 

90

%

 

99

%

 

95

%

 

100

%

 

100

%

 


 


FOR PURPOSES OF THIS PARAGRAPH 3, THE “PERFORMANCE MEASURE” SHALL MEAN, FOR ANY
FISCAL YEAR, (A) THE COMPANY’S EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION (EBITDA) FOR SUCH FISCAL YEAR, LESS (B) THE COMPANY’S INTEREST
EXPENSES AND CAPITAL EXPENDITURES FOR SUCH FISCAL YEAR, AS DETERMINED BY
REFERENCE TO THE COMPANY’S AUDITED FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR.
THE COMMITTEE SHALL REVIEW THE COMPANY’S AUDITED FINANCIAL STATEMENTS PROMPTLY
AFTER THEIR PREPARATION EACH YEAR TO DETERMINE THE PERCENTAGE OF THE PERFORMANCE
MEASURE TARGET AMOUNT THAT WAS ACHIEVED FOR PURPOSES OF THIS PARAGRAPH 3.


 


IF ANY OF THE RESTRICTED SHARES VEST ON A VESTING DATE, THE COMPANY WILL
THEREUPON ISSUE AN EQUAL NUMBER OF SHARES OF UNRESTRICTED STOCK TO THE GRANTEE
AND THE GRANTEE SHALL THEREAFTER HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE
COMPANY WITH RESPECT TO SUCH SHARES, INCLUDING VOTING


 


2

--------------------------------------------------------------------------------



 


AND DIVIDEND RIGHTS, AND SUCH SHARES OF STOCK SHALL NOT BE RESTRICTED BY THE
PROVISIONS HEREOF. IF IN ANY YEAR THE RESTRICTED SHARES DO NOT VEST BECAUSE THE
CONDITIONS OF THIS PARAGRAPH 3 ARE NOT SATISFIED, THEN SUCH UNVESTED RESTRICTED
SHARES SHALL AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND
BECOME NULL AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH FORFEITED RESTRICTED SHARES.


 


4.             INCORPORATION OF PLAN. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE COMMITTEE SET FORTH IN
SECTION 3 OF THE PLAN.


 


5.             TRANSFERABILITY. THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


6.             TAX WITHHOLDING. THE GRANTEE SHALL, NOT LATER THAN THE DATE AS OF
WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME TAX
PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE
FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW TO BE
WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT. THE GRANTEE MAY ELECT TO HAVE SUCH
MINIMUM TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY (I)
AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR (II)
TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE FAIR
MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


 


7.             NO OBLIGATION TO CONTINUE EMPLOYMENT. NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AGREEMENT TO
CONTINUE THE GRANTEE IN EMPLOYMENT AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OF THE GRANTEE AT ANY TIME.


 


8.             NOTICES. NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


 


(SIGNATURE PAGE FOLLOWS)


 


3

--------------------------------------------------------------------------------



 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------